Citation Nr: 0211171	
Decision Date: 09/03/02    Archive Date: 09/09/02

DOCKET NO.  92-17 883A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for degenerative bone 
disease and mental dysfunction claimed as residuals of 
radiation exposure.

2.  Entitlement to an increased rating for varicose veins of 
the left leg, rated 40 percent disabling from August 28, 
1991, and 50 percent disabling from March 21, 2000.

(The issues of entitlement to service connection for 
residuals of an electrical shock and fall and post-traumatic 
stress disorder (PTSD), as well as the issue of a total 
disability rating based on individual unemployability due to 
service-connected disability will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1970 to July 1974.  

This case is before the Board of Veterans Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO), in Oakland, California.  
In April 1996, the Board remanded the issues on appeal for 
further development. 

The Board is undertaking additional development on a claims 
for entitlement to service connection for the residuals of an 
electrical shock and fall and PTSD, as well as entitlement to 
a total disability rating based on individual unemployability 
due to service-connected disability pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 19.9(a)(2)).  When it is completed, 
the Board will provide notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
reviewing any response to the notice, the Board will prepare 
a separate decision addressing these issues.



FINDINGS OF FACT

1.  Degenerative bone disease and variously diagnosed mental 
dysfunction was not manifested during service or for many 
years thereafter.

2.  The veteran is not shown to have been exposed to ionizing 
radiation in service.

3.  Competent evidence to establish that degenerative bone 
disease and variously diagnosed mental dysfunction are 
radiogenic diseases has not been submitted.

4.  There is no competent evidence linking any degenerative 
bone disease or mental dysfunction the veteran may have to 
service or to radiation exposure therein.

5.  From August 28, 1991 to March 20, 2000, the veteran's 
varicose veins of the left leg are not shown to be manifested 
by pronounced varicose veins with secondary involvement of 
the deep circulation as demonstrated by Trendelenburg's and 
Perthes' tests, or persistent edema, subcutaneous induration, 
stasis pigmentation, eczema, persistent ulceration, or 
massive, board-like edema with constant pain at rest.

6.  From March 21, 2000, the veteran's varicose veins of the 
left leg are manifest by findings including secondary 
involvement of the deep circulation as demonstrated by 
Trendelenburg's and Perthes' tests, without evidence of 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration or massive, 
board-like edema with constant pain at rest.

7.  The rating criteria in effect prior to January 12, 1998 
are found to be more favorable based on a facial comparison 
with the revised criteria. 



CONCLUSIONS OF LAW

1.  Service connection is not warranted for degenerative bone 
disease and mental dysfunction as claimed residuals of 
radiation exposure to.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.311 (2001).  

2.  Under the more favorable version of the schedular 
criteria, an evaluation in excess of 40 percent for varicose 
veins of the left leg from August 28, 1991 to March 20, 2000 
is not warranted.  38 U.S.C.A. §§ 1155, 7104 (West 1991); 38 
C.F.R. §§ 4.7, 4.104, Diagnostic Code 7120 in effect prior to 
January 12, 1998).
  
3.  Under the more favorable version of the schedular 
criteria, an evaluation in excess of 50 percent for varicose 
veins of the left leg from March 21, 2000 has not been met.  
38 U.S.C.A. §§ 1155, 7104 (West 1991; 38 C.F.R. § 4.104, 
Diagnostic Code 7120 in effect prior to January 12, 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West Supp. 2001).  Regulations implementing the VCAA have 
now been published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  The VCAA and implementing regulations redefine 
the obligations of VA with respect to the duty to assist and 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The law also eliminates the concept of a 
well-grounded claim. 

The VCAA applies in the instant case.  See VAOPGCPREC 11-
2000.  However, the Board finds that VA has complied with the 
mandates of the VCAA and implementing regulations.  The 
claims have been addressed on the merits.  The file contains 
records from the veteran's period of service, records of 
postservice inpatient and outpatient treatment, the reports 
of numerous VA examinations, and  deck logs and documentation 
from the Naval Dosimetry Center regarding the veteran's 
claimed radiation exposure and tour of duty.  There is no 
indication that there is any relevant record outstanding.

The veteran was provided copies of rating decisions 
explaining why the claims for service connection for the 
residuals of radiation exposure and for a higher rating for 
varicose veins of the left leg were denied.  Furthermore, 
through the statements of the case (SOC) and numerous 
supplemental statements of the case (SSOC), he has been 
advised of the laws and regulations relating to service 
connection and increased ratings, what type of evidence was 
needed to substantiate his claims, and what evidence was of 
record. 

The Board finds that it is not prejudicial to the appellant 
to proceed to adjudicate these claims based on the current 
record.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Where, as 
here, there has been substantial compliance with the VCAA  
and implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Factual Background

The veteran service medical records show that mild left lower 
leg varicosities were noted in 1974.  The service medical 
records do not show any complaints or findings indicative of 
degenerative bone disease of the spine or mental dysfunction.  

Service records document that the veteran served on board a 
nuclear submarine but they do not support his assertions that 
he was exposed to radiation.  

In March 1981, the veteran submitted a claim for service 
connection for disorders including left leg varicosities.  

On VA examination in May 1981 the veteran underwent X-rays of 
the lumbosacral spine, pelvis, and left hip.  These revealed 
no evidence of old or recent injury, bones intact and 
normally mineralized, and joints adequately maintained and 
smoothly delimited.  The diagnoses included varicose veins of 
the left greater saphenous due to incompetent valves in 
superficial system and pelvic tilt probably due to shorter 
left leg, asymptomatic.  By way of a June 1981 decision, the 
RO granted service connection for varicose veins of the left 
leg and assigned a 20 percent evaluation.

A November 1988 VA hospital discharge summary revealed a 
diagnosis of anxiety disorder with depressed mood and 
dependent personality disorder.  An April 1989 VA hospital 
discharge summary shows diagnoses of psychogenic amnesia, 
atypical psychosis with paranoia, generalized anxiety 
disorder, adjustment disorder with mixed emotional features, 
and dependent personality disorder.  

VA outpatient treatment neurology records from August 1989 
through the early 1990s note complaints of vague neurological 
symptoms including memory problems, dizziness, headaches, 
blurring in the right eye, and an area of right facial 
paralysis.  Findings on an October 1989 CT of the head 
included focal atrophy of the right parietal lobe.   

VA outpatient treatment records show that the veteran was 
seen in the mental health clinic in December 1989 for 
paranoid tendencies, depression and complaints of memory 
loss.  VA examination in May 1992 revealed a diagnosis of 
PTSD.  

In August 1992, the RO denied the veteran a rating in excess 
of 20 percent for varicose veins of the left leg.  The 
veteran expressed disagreement with this decision in 
September 1992.  In October 1992, the veteran testified at a 
hearing regarding his varicose vein symptomatology. 

In a November 1992 statement, the veteran indicated that he 
wished to file a claim for service connection for the 
residuals of radiation exposure from his tour of duty on 
board the USS Sam Houston and the period of time he was 
stationed at McMurdo Station in Antarctica.  In a December 
1992 rating action, the RO increased the disability rating 
for the veteran's varicose veins of the left leg to 40 
percent.  

The diagnosis on a January 1993 MRI of the lumbar spine was 
minimal degenerative joint disease at L5-S1. In a June 1993 
statement, the veteran identified degenerative joint disease 
of the spine and an embolism on the right side of his brain 
as conditions aggravated by radiation exposure.  

The veteran testified before a Member of the Board in March 
1994.  He indicated that he had radiation exposure while 
serving on board a nuclear submarine and when stationed in 
Antarctica.  He also stated that doctors had told him that 
radiation exposure causes problems with bone tissue and brain 
tissue.

In April 1996, the Board remanded the veteran's case for 
specific development including: providing the veteran with 
the opportunity to submit any additional relevant evidence; 
scheduling the veteran for a VA examination of his varicose 
veins of the left leg; scheduling the veteran for a VA 
neurology examination for brain abnormalities to include an 
embolism; and reviewing the veteran's claims for service 
connection for degenerative bone disease and mental 
dysfunction on a direct basis as well as on the basis of 
exposure to radiation.

In a March 1997 statement, the veteran gave an account of 
radiation exposure from radiation fluid leaks while 
transporting radioactive waste on board the USS Sam Houston.  
He indicated that when radiation exposure badges were 
checked, only numbers were transcribed, not names.  He stated 
that when he asked about this he was told that it was 
classified.  The veteran also reported that when stationed at 
McMurdo Station in Antarctica, he touched snow in April and 
May 1973 that was glowing lime-green.  He indicated that he 
later found out that a nuclear reactor here had been closed 
for radiation leaks.

A May 1997 outpatient treatment record indicated that the 
veteran underwent testing in September 1994 which revealed no 
evidence of deep venous thrombosis from the groin to the 
popliteal fossa.  

Subsequent VA outpatient treatment records show ongoing 
treatment for mental problems and degenerative disk disease 
of the lumbar spine.  None of the records contain any 
indication by physicians that these conditions are related to 
or aggravated by radiation exposure.  On a December 1998 VA 
outpatient treatment record it was noted that the veteran had 
been followed in the mental health clinic for an old CVA 
(cerebral vascular accident) or stroke.

On VA examination in March 2000, it was noted that the 
veteran reported a history of inservice head injury and low 
back injury when reportedly falling after being electrocuted 
during service.  The veteran reported that since this injury, 
he has had PTSD, memory problems, headaches, dizziness, 
numbness on the right side of his face, numbness in the left 
leg, and pain in the low back.  A CT scan in 1989 reportedly 
showed an aneurysm on the side of the brain.  With regard to 
varicose veins, it was noted that the veteran had an 
ultrasound of the lower extremity in 1994, which demonstrated 
intact deep venous system.  It was reported that the left leg 
swells when the veteran stands and walks.  He occasionally 
gets ulcers in the legs.  He wears a Jobst support stockings 
daily.  Neurologic examination revealed intact cranial nerves 
except for the decreased sensation across the right side of 
the forehead.  A give-way weakness was noted in both lower 
extremities.  

Physical examination of the lumbar spine revealed marked 
decreased range of motion.  Physical examination of the left 
lower leg showed marked swelling diffusely and marked 
tortuosity of the varicosities of the greater saphenous 
system extending into the pelvis.  Maximal diameter of 
tortuosity was approximately 3 - 3.5 cm, with sacculation and 
marked distortion.  There was a 1+ pretibial edema of the 
left leg and small scattered areas of stasis pigmentation in 
the left lateral ankle.  Several scattered scars were noted 
across the medial aspect of the lower leg, consistent with 
healed intermittent ulceration.  Positive examination of deep 
circulation by Trendelenburg and Perthes' tests was reported 
as indicating involvement of the deep venous circulation.  
There was no palpable involvement of the lesser saphenous 
system, no eczema noted and no subcutaneous induration of 
note.  The assessment included right cerebral aneurysm, post-
traumatic cephalalgia, peripheral neuropathy, lumbar strain 
with intermittent radiculopathy, and varicose veins, left 
lower extremity with involvement of the superficial veins 
above and below the knee and involvement of the long 
saphenous greater than 2 cm in diameter, with distortion, 
sacculation, episodic ulceration, and mild involvement of the 
deep venous circulation.  The physician linked the veteran's 
neurological symptoms to the veteran's reported history of 
head injury.  

An April 2000 record from the Department of the Navy, Navy 
Environmental Health Center Detachment, Naval Dosimeter 
Center (NDC) indicated that the veteran received a lifetime 
gamma dose of 0.000 rem while serving onboard the USS Sam 
Houston.  It was noted that the veteran was required to wear 
a film badge while on board the USS Sam Houston, which 
measured all occupational exposure he received and that this 
is the basis for the lifetime dose exposure reported above.  
It was also reported that while the veteran mentioned the 
possibility of radioactive fluid leaks while transporting 
radioactive waste, such events would require an incident 
report to be sent to the Naval Sea Systems Command in 
Washington, DC.  

According to the NDC report, Naval Sea Systems Command has 
reviewed its records and confirmed no report of such events.  
With regard to the veteran's participation in operations 
involving the McMurdo Station, Antarctica, the NDC report 
indicated that personnel receiving occupational radiation 
exposure in association with operations were monitored, and 
exposure records are held by the NDC.  No dosimetry results 
for the veteran were found.  In summary, it was stated that 
the NDC can confirm a lifetime occupational radiation dose of 
0.000 rem for the veteran while on active duty.  

In November 2001, the RO granted an increased rating for 
varicose veins of the left leg to 50 percent, effective March 
21, 2000, the date of the veteran's last VA examination.  
Service connection for the residuals of radiation exposure, 
including degenerative bone disease and mental dysfunction 
was denied for lack of evidence of exposure and for lack of 
any medical evidence indicating that the claimed disorders 
are due to radiation exposure.

On January 2002 VA examination of the brain, the examiner 
related the veteran's neurological symptoms to a cyst most 
likely caused by the fall the veteran reported during 
service.  On January 2002 VA examination of the veins and 
arteries, it was noted that the veteran's left lower 
extremity measures 50 cm in the mid-lower leg compared to 45 
cm in the contralateral right lower leg.  There are 
varicosities in the deep venous system, as reported in the 
prior examination.  There are superficial venules in the 
medial left ankle and left knee.  No obvious brawny edema was 
noted in the leg.   The examiner found persistent edema of 
the legs with no subcutaneous induration, stasis 
pigmentation, eczema, or persistent ulceration.

The response from the Director of the Center for Unit Records 
Research to a request for verification of the veteran's 
claimed incidents in service does not verify his assertion 
that he was exposed to radiation while serving on the USS Sam 
Houston or while at the McMurdo Station in Antarctica.  Deck 
logs from the USS Sam Houston were included with the response 
letter.  

Subsequent records dealing with neurological symptoms address 
the debate as to whether these were caused by post-traumatic 
trauma or to a subarachnoid cyst.  None of the medical 
records contains an opinion linking the degenerative bone 
disease and mental dysfunction symptoms to radiation 
exposure.   


Analysis

Service connection for the residuals of radiation exposure

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
such current disability was incurred in the active military 
service or, if pre-existing active service, was aggravated 
therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish entitlement to service connection, there must 
be: (1) a medical diagnosis of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in- 
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between an in-service injury 
or disease and the current disability.  Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Where a veteran served continuously for 90 days or more, and 
arthritis, psychoses, or an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one 
year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

For veterans who were exposed to ionizing radiation during 
service, service connection for a condition that is claimed 
to be attributable to such exposure may be established in one 
of three different ways.  First, there are various types of 
cancer that are presumptively service-connected.  38 U.S.C.A. 
§ 1112(c); 38 C.F.R. § 3.309(d), as amended effective March 
26, 2002.  Second, 38 C.F.R. § 3.311(b) provides a list of 
"radiogenic diseases" that will be service-connected, 
provided that certain conditions specified in that regulation 
are met.  Other "radiogenic" diseases, such as any form of 
cancer listed under 38 C.F.R. § 3.311(b)(2), found 5 years or 
more after service in an ionizing radiation exposed veteran, 
may be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  Third, direct service connection can be established 
by showing that the disease was incurred during or aggravated 
by service.  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as one who while serving on active duty or on 
active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean onsite participation in a test 
involving the atmospheric detonation of a nuclear device or 
performance of official military duties in connection with 
ships, aircraft, or other equipment used in direct support of 
the nuclear test.  38 C.F.R. § 3.309(b)(i), (ii).  38 C.F.R. 
§ 3.311 provides instruction on the development of claims 
based on exposure to ionizing radiation.  Section 3.311(a) 
calls for the development of a dose assessment where it is 
established that a radiogenic disease first became manifest 
after service, where it was not manifest to a compensable 
degree within any applicable presumptive period specified in 
either § 3.307 or § 3.309, and where it is contended that the 
disease is a result of ionizing radiation in service.

"Radiogenic disease" is defined as a disease that may be 
induced by ionizing radiation, and specifically includes the 
following: thyroid cancer, breast cancer, bone cancer, liver 
cancer, skin cancer, esophageal cancer, stomach cancer, colon 
cancer, pancreatic cancer, kidney cancer, urinary bladder 
cancer, salivary gland cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer, parathyroid adenoma, tumors of the brain and 
central nervous system, cancer of the rectum, lymphomas other 
than Hodgkin's disease, prostate cancer, and any other 
cancer.  38 C.F.R. § 3.311(b)(2)(i)-(xxiv).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107.

Here, there is no competent evidence of record demonstrating 
the presence of degenerative bone disease or mental 
dysfunction in service, or manifestations of such conditions 
in the first postservice year.  It is not claimed otherwise.  
Consequently, direct service connection for these disorders, 
on the basis they were incurred (or aggravated) in service 
(or presumptive service connection on the basis that they 
were manifested to a compensable degree in the first 
postservice year) is not warranted.

With respect to the first method of establishing service 
connection for presumptive diseases manifest in radiation- 
exposed veterans, the Board notes initially that certifying 
agencies have been unable to certify that the appellant is a 
radiation-exposed veteran.  Furthermore, 38 C.F.R. § 3.309(d) 
limits presumptive service connection to the diseases listed 
in paragraph (d)(2).  Degenerative bone disease and variously 
diagnosed mental dysfunction are not diseases listed in 
paragraph (d)(2), and do not warrant presumptive service 
connection under these provisions.  38 C.F.R. § 3.309.

With respect to the second method for establishing service 
connection for claims based on a contention of radiation 
exposure during active service and post-service development 
of a radiogenic disease, it is noteworthy that degenerative 
bone disease and mental dysfunction are not radiogenic 
diseases.  The list of "radiogenic diseases" in 38 C.F.R. § 
3.311(b)(2) does not include any claimed disorder here on 
appeal as a radiogenic disease.

Section 3.311(a) provides that a dose assessment will be made 
where the veteran develops a radiogenic disease within the 
regulatory period, and there is a contention that the disease 
is the result of exposure to ionizing radiation during 
service. While the veteran asserts that he had radiation 
exposure onboard the USS Sam Houston at the McMurdo Station, 
requests for supporting evidence from all appropriate records 
centers have not confirmed such exposure.  Moreover, the 
response to such requests from the NDC indicated that the 
veteran received 00.000 rems of radiation exposure while on 
board the USS Sam Houston.  While a dose estimate of 0.000 
rem was obtained from the NDC, such a dose estimate was not 
obtained from the Under Secretary for Health, as called for 
under 38 C.F.R. § 3.311(b)(2)(iii).  As noted above, however, 
the veteran does not have any radiogenic diseases listed 
under 38 C.F.R. § 3.311(b)(2).  The Board also notes that 
prior to establishing the initial threshold requirement of 
developing the radiogenic disease VA is not under a duty to 
refer the claim to the Under Secretary.  Wandel v. West, 11 
Vet. App. 200, 205 (1998).

Regulation provides for development of claims based upon 
disease other than those listed in the regulation provided 
that the claimant has cited or submitted scientific or 
medical evidence that the claimed disorder is a radiogenic 
disease.  38 C.F.R. § 3.311(b)(4).  Here, there is no 
competent evidence that degenerative bone disease or mental 
dysfunction was caused by the veteran's exposure to ionizing 
radiation while on active duty.

The Board finds that competent (medical) evidence does not 
link any of the disabilities at issue to in-service radiation 
exposure.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); 38 
C.F.R. § 3.303(d).  No competent evidence has been associated 
with the claims file linking any disorder on appeal to 
radiation exposure.

The veteran argues that he is a radiation exposed veteran 
based on the fact that he served on a nuclear submarine and 
at the McMurdo Station in Antarctica.  The Board finds that 
the file does not show that the veteran sustained any 
exposure to radiation during service.  As an aside, even if 
the Board were to concede that the veteran is a radiation-
exposed veteran, it would not change the outcome of this 
decision as he does not have any of the diseases specific to 
radiation exposed veterans required for a grant of 
presumptive service connection, and he has not submitted any 
medical evidence linking his degenerative bone disease and 
mental dysfunction to radiation exposure.  Consequently, the 
veteran's claim for service connection for degenerative bone 
disease and mental dysfunction must be denied.


Increased rating for varicose veins of the left leg
 
Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  In 
assessing the degree of disability attributable to a service-
connected disorder, the disorder is generally viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2.  The 
Board attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 C.F.R. §§ 4.1, 4.10.

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41, the regulations do not give past medical 
reports precedence over current findings where such current 
findings are adequate and relevant to the rating issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 
Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The Board notes that the criteria for evaluating 
cardiovascular disorders was amended, effective from January 
12, 1998, during the pendency of this claim.  See 62 Fed. 
Reg. 65207-65244 (Dec. 11, 1997).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, in a 
recent precedent opinion, the VA General Counsel determined 
that when a provision of the VA rating schedule is amended 
while a claim for an increased rating under that provision is 
pending, the Board should first determine whether the 
intervening change is more favorable to the veteran.  If the 
amendment is more favorable, the Board should apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and apply the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  In 
the event that it is determined that the prior version is 
more favorable, then the Board should apply the former 
provision to periods both before and after the effective date 
of the regulatory change.  Also, as a factual matter, it is 
certainly possible that a claimant may be entitled to an 
increased rating prior to and independent of an intervening 
change to the rating schedule under then-existing rating 
criteria.  See VAOPGCPREC 3-00.

The veteran's left lower extremity disorder has been 
evaluated using 38 C.F.R. § 4.104, Diagnostic Code 7120.  
Prior to January 12, 1998, the criteria in Diagnostic Code 
7120 for evaluating varicose veins was as follows: a 20 
percent evaluation was assigned for moderately severe 
unilateral varicose veins involving superficial veins above 
and below the knee with varicosities of the long saphenous 
ranging in size from one to two centimeters in diameter with 
symptoms of pain or cramping on exertion and no involvement 
of the deep circulation; a 40 percent evaluation was assigned 
for severe unilateral varicose veins involving superficial 
veins above and below the knee with involvement of the long 
saphenous rating over two centimeters in diameter, marked 
distortion and sacculation with edema and episodes of 
ulceration and no involvement of the deep circulation; and, a 
50 percent evaluation was assigned for pronounced unilateral 
varicose veins with secondary involvement of the deep 
circulation as demonstrated by Trendelenburg's and Perthes' 
tests, ulceration and pigmentation.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (1997).

The criteria in effect from January 12, 1998 for varicose 
veins under Diagnostic Code 7120 were changed to evaluate the 
disease as a whole, with each extremity separately evaluated 
and combined using 38 C.F.R. §§ 4.25 and 4.26, if applicable. 
Because the veteran is only service-connected for a left 
lower extremity disorder, separate evaluations are not an 
issue here.

The current criteria currently outlined in Diagnostic Code 
7120 provide for varicose veins as follows: a 20 percent 
evaluation is assigned when there is evidence of persistent 
edema incompletely relieved by elevation of the extremity, 
with or without beginning stasis pigmentation or eczema; a 40 
percent evaluation is assigned when there is evidence of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration; a 60 percent evaluation is 
assigned when there is evidence of persistent edema or 
subcutaneous induration, stasis pigmentation or eczema, and 
persistent ulceration; and, a 100 percent evaluation is 
assigned when there is evidence of massive board-like edema 
with constant pain at rest.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7120 (2001).

The Board finds that an increased rating was supported under 
criteria in effect prior to the changed regulations.  The law 
and regulations governing the appropriate effective date for 
an award of increased compensation are set out in 38 U.S.C.A. 
§ 5110(a), (b)(2) and 38 C.F.R. §§ 3.400(o).  The rules 
provide that, in general, the effective date shall be the 
date of claim or ascertainable increase if within a year 
preceding the date of claim.  However, where an increase does 
not precede the date of claim, the effective date is governed 
by the later of the date that it is shown that the 
requirements for an increased evaluation are met, or the date 
the claim for an increased evaluation is received.  See, 
Harper v. Brown, 10 Vet. App. 125 (1997); Quarles v. 
Derwinski, 3 Vet. App. 129, 135 (1993) and VAOPGCPREC 12-98.

The record supported the use of the date of VA examination in 
March 2000 as the pertinent date for the increase to a 50 
percent evaluation.  See Hazan v. Gober, 10 Vet. App. 511 
(1997) and Swanson v. West, 12 Vet. App. 442 (1999).  The 
Court in Hazan, after discussing the application of estoppel 
in such claims, held that after a claim for increase is 
submitted, all the evidence, not just evidence not previously 
considered, must be reviewed to determine the appropriate 
effective date.  Id at 520-21.  In Swanson it was once again 
stated that consideration must be given to all the evidence 
of record, including that which predated a decision on the 
same matter, to determine when an ascertainable increase 
occurred in the rated disability.  

Given the evidence as outlined above, the Board finds that 
the 40 percent evaluation assigned for the veteran's right 
lower extremity disorder accurately reflects the level of 
impairment for the period from August 28, 1991 to March 20, 
2000.  Specifically, at no point prior to March 21, 2000 does 
the evidence reflect that the veteran's varicose veins of the 
left leg were manifested by pronounced varicose veins with 
findings of secondary involvement of the deep circulation 
with ulceration and pigmentation, as would be necessary for 
an increased rating to 50 percent under the provisions in 
effect prior to January 12, 1998.  Likewise, the evidence on 
file prior to March 21, 2000 does not reflect that the 
veteran's varicose veins of the left leg were manifested by 
persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration, as would 
be needed for an increased rating to 60 percent under the 
criteria in effect after January 12, 1998.  Accordingly, an 
evaluation in excess of 40 percent for the period from August 
28, 1991 through March 20, 2000 is hereby denied.

From March 21, 2000, however, the Board finds that the 
veteran did meet the criteria for a 50 percent evaluation 
under the former version of Diagnostic Code 7120.  See 38 
C.F.R. § 4.104, Diagnostic Code 7120 (1997).  The medical 
evidence from the March 21, 2000 VA examination reveals the 
presence of deep venous circulation involvement as found by 
Trendelenburg and Perthes' tests.  This examination also 
revealed no eczema, no subcutaneous induration, and only 
scattered areas of stasis pigmentation and intermittent 
ulceration.  Subsequent examination in January 2002 revealed 
persistent edema but with no subcutaneous induration, stasis 
pigmentation, eczema, or persistent ulceration.  Without 
persistent ulceration and stasis pigmentation or eczema, 
persistent edema or subcutaneous induration, a higher rating 
of 60 percent is not warranted under the current version of 
Diagnostic Code 7120.  See 38 C.F.R. § 4.104, Diagnostic Code 
7120 (2001).

Consequently, the Board finds that the 50 percent evaluation 
is warranted from March 21, 2000, and that an evaluation in 
excess of 50 percent for varicose veins of the left leg is 
not warranted at present or at any time since March 21, 2000.  
VAOPGCPREC 3-00 directed that under 38 U.S.C.A. § 7104(d)(1), 
the Board must make separate findings, conclusions, and 
statements of the reasons or bases with respect to findings 
and conclusions on issues material to the Board's decision.  
Further, the version of an amended rating-schedule provision 
more favorable and use of the rating criteria applicable for 
a particular period are material issues that required the 
Board to make those determinations.  The Board has determined 
from a facial comparison of both versions that the version 
prior to January 12, 1998 is more favorable.  It did not 
appear that he met or more nearly approximated the criteria 
for an increase under the revised criteria. 

The potential application of other various provisions of 
title 38, Code of Federal Regulations has been considered, 
whether or not they were raised by the veteran, as required 
by the holding of the Court in Schafrath v. Derwinski, 1 Vet. 
App. 589, 593 (1991).  The veteran has submitted no evidence 
showing that his service-connected left lower extremity 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation.  As such, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-
95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board finds that the evaluations assigned 
in this decision adequately reflect the clinically 
established impairment experienced by the veteran.


ORDER

Service connection for degenerative bone disease and mental 
dysfunction claimed as residuals of radiation exposure is 
denied.

Entitlement to an evaluation in excess of 40 percent for 
varicose veins of the left leg from August 28, 1991 through 
March 20, 2000 is denied.

Entitlement to an evaluation in excess of 50 percent for 
varicose veins of the left leg from March 21, 2000 is denied.


		
	MARK J. SWIATEK
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

